                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                       )
                                                )
               Plaintiff,                       )
                                                )
       vs.                                      )          Cr. No. 20-CR-01370-KWR
                                                )
JULIAN LUCAS GARCIA III,                        )
                                                )
               Defendant.                       )

                    DEFENDANT’S PROPOSED STATEMENT OF CASE

      1.      This is a criminal case brought by the United States government. I will

sometimes refer to the United States as the prosecution or the government. The charges against

the defendant are contained in Indictment. There is one defendant who is charged in this trial,

and he is charged with:

               a.     one count of assault resulting in serious bodily injury;

               b.     one count of operating an off-highway vehicle while under the influence

of intoxicating liquor or drugs resulting in bodily injury; and

               c.     one count of operating an off-highway vehicle on a paved street or

highway resulting in bodily injury.

      2.      The government alleges also that defendant Julian Garcia III is a non-Indian, that

victim Jane Doe is an Indian, and that the charged crimes were committed in Indian Country, as

those terms are defined in federal law. The alleged crimes charged in the Indictment, when

committed by a non-Indian against an Indian in Indian Country, are possible federal crimes.

      3.      Mr. Garcia denies that he committed any criminal act. Mr. Garcia admits that he

was involved in a tragic accident.
       4.      Assistant United States Attorneys Alexander Flores and Kyle Nayback will be

 prosecuting this case and representing the United States of America. The defendant, Julian

 Garcia III, is represented by his attorney, Robert Gorence.

                                                      Respectfully submitted,

                                                      /s/ Robert J. Gorence_______________
                                                      Robert J. Gorence
                                                      Gorence Law Firm, LLC
                                                      300 Central Avenue SW, Suite 1000E
                                                      Albuquerque, NM 87102
                                                      Phone (505) 244-0214
                                                      Facsimile (505) 244-0888
                                                      Email: gorence@golaw.us

                                                      Attorneys for Defendant Julian Garcia



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 31st day of August, 2021, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Alexander Flores, Attorney for United States
       (alexander.flores@usdoj.gov)

       Kyle Nayback, Attorney for United States
       (kyle.nayback2@usdoj.gov)



/s/ Robert J. Gorence
Robert J. Gorence




                                                2
